DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 9) in the paper filed January 24, 2022 is acknowledged.  Claims 10 – 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 requires a second buffer layer between the FM layer and the FE layer, but there is also a second seed layer below and in contact with the FE layer and a first electrode between the FM layer and the FE layer.  While the location of the second seed layer is express, there is confusion as to the relative location of the electrode and the second buffer layer.  For the purpose of evaluating the prior art the Examiner has allowed for either layer to be located closer to the FM layer; e.g. FM layer / second buffer layer / lower electrode / second seed layer / FE layer or FM layer / lower electrode layer / second buffer layer / second seed layer / FE layer.  Applicants are requested to clarify the structural locations allowed, pointing to appropriate portions of the as-filed disclosure to support either structural location.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over either Eom et al. (U.S. Patent App. No. 2006/0288928 A1) or Ramesh (U.S. Patent No. 5,519,235) in view of the combined teachings of Zou et al. (U.S. Patent No. 8,124,254 B2), Jiang et al. (U.S. Patent No. 6,498,549 B1) and Rosenblum et al. (U.S. Patent No. 5,567,523).
Regarding claims 1 and 2, both Eom et al. and Ramesh disclose a base structure of a monolithic multiferroic heterostructure (preamble limitation, but both references disclose ferroelectric heterostructures) comprising a substrate (Eom et al., element 21; Ramesh, element 11), a first electrode (Eom et al., element 26; Ramesh, element 15), a FE layer (Eom et al., element 27; Ramesh, element 16), and a second electrode disposed above the FE layer (Eom et al., element 29; Ramesh, element 17), wherein the first and second electrode can meet the claimed material limitations (Eom et al., at least Paragraph 0029; Ramesh, col. 2, lines 53 – 62 and col. 3, lines 17 – 31).
Neither of the above disclose a FM/FE structure, wherein there is a lower FM layer between the substrate and the FE layer.
However, both Jiang et al. (Abstract: “A ferroelectric layer is deposited or in close proximity to a ferromagnetic ferrite layer”; Figures; and col. 7, line 63 bridging col. 8, line 49) and Zou et al. (Abstract: “A heterostructure of … The film has both ferromagnetic and ferroelectric properties.”; Figures; and col. 2, line 62 bridging col. 3, line 29) teach that heterostructures comprising a FM layer in close proximity to a FE layer are old in the art for forming heterostructures exhibiting both ferromagnetic and ferroelectric properties (at least Titles of both).
Furthermore, magnetic layers formed of barium hexaferrite are art recognized as suitable for these magnetic layers, being explicitly taught as such in at least Jiang et al. (col. 12, lines 39 – 60) and are art recognized as equivalent to the YIG magnetic ferrite layer used in Zou et al. (equivalency taught in the above Jiang et al. citations).
While both base references disclose multiple ‘seed’ and ‘buffer’ layers used within the structure, the Examiner notes that these seed and buffer layers are designed primarily for establishing the crystal and ferroelectric properties of the FE layer, not the FM layer which is where the seed/buffer layers must exist in the present claims (between the substrate and the FM layer).
i.e. taught as the desired FM layer, above), wherein these seed and buffer layers can be 2+ individual layers tailored for several different performance enhancing effects, including but not limited to, establishing proper crystal growth and improved adhesion to the underlying substrate material (col. 6, line 32 bridging col. 7, line 33 and col. 9, line 5 bridging col. 11, line 34, especially noting col. 9, lines 36 – 55).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Ramesh or Eom et al. to use a Ba-M FM layer meeting the claimed structural location with regard to the FE layer as taught by one or both of Jiang et al. and/or Zou et al. to form ferroelectric/ferromagnetic heterostructures exhibiting both ferromagnetic and ferroelectric properties, and to use the claimed seed and buffer layers between the substrate and the Ba-M type FM layer to establish good crystal growth and adhesion characteristics (at least), as taught by Rosenblum et al. for Ba-M type magnetic thin films.
Regarding claim 3, both Eom et al. (at least Paragraph 0029) and Ramesh (at least Figures and relevant disclosure thereto) disclose the claimed substrate materials. 
Regarding claims 4 and 5, as noted above, Ba-M is explicitly taught as a preferred/desired FM layer.  Furthermore, the Examiner takes Official Notice that the various recited FM layers are all art recognized FM materials and a skilled artisan would be well versed in recognizing that any of the various FM layers may be suitable in the disclosed “FM layer” structure (see also the explicit teaching in the references teaching the equivalence of Ba-M to some of the recited magnetic materials, as well).
Regarding claims 6 - 8, both Eom et al. (at least Paragraph 0029) and Ramesh (col. 2, line 63 bridging col. 3, line 15) disclose known FE material layers, as well as secondary references to Zou et al. (col. 3, lines 6 – 11) and Jiang et al. (citations above), including explicit recitations of BST as a desired FE layer composition.  Furthermore, the use of multiple layers to establish the crystallographic and material properties of the FE layer are old in the art, as exemplified by Ramesh (at least layers 12, 13 and 14), Eom et al. (singular seed layer 24), Jiang et al. (citations above, teaching the use of amorphous SiN, followed by MgO below the BST FE layer), and Zou et al. (unclear on number, but refers to “Complex buffer layerS”, plural, between the FM and FE layers).  As such, and given the generic nomenclature e.g. “second seed” and “second buffer”), the Examiner deems that there is sufficient teaching in the art to include at least two layers between the FM layer and the FE layer, which would necessarily read on a “seed” or “buffer” layer as these names do not convey any additional structure or functional behavior to the layers, as all layers necessarily have some ‘seeding’ aspect to layers deposited thereon (especially in the ferrite arts), as well as all layers necessarily provide some ‘buffering’ aspect between sandwiching layers.  See also allowable subject matter below.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claim 9 recites specific materials for the substrate, buffer layer and seed layer located under the FM layer.  While the prior art recognizes that plural layers should be used to establish the FM layer (and FE layer) crystal structure and properties, the prior art of record fails to teach or render obvious the exact specifics of these layers in the recited order.  There is insufficient specificity in the prior art for the totality of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
March 9, 2022